Citation Nr: 1500947	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  07-11 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include degenerative disc disease of the cervical spine status post cervical spinal fusion.


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran had active duty service from October 1968 to October 1974, August 2001 to April 2002, and September 2002 to January 2004.  The Veteran also appears to also have had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service with the Mississippi Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for a cervical spine disorder.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2008; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in January 2010 when it was remanded for further development.  It was additionally remanded for further development in September 2011 and April 2012.  The Board finds that there has been substantial compliance with the remand instructions.


FINDING OF FACT

Chronic cervical spine disability did not have its clinical onset in service, was not aggravated in service and is not otherwise related to active duty.  


CONCLUSION OF LAW

The criteria establishing service connection for chronic cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2004 that provided information as to what evidence was required to substantiate the claim of service connection for a cervical spine disorder and of the division of responsibilities between VA and a claimant in developing an appeal.  In the instant case, the appellant was never informed of how VA determines disability ratings and effective dates.  However, as the instant decision denies service connection, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at his May 2008 hearing before the undersigned.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  "[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

As an initial matter, the Board notes that the Veteran is currently shown to have a cervical spine disorder characterized by VA examiners in March 2010 and September 2010 as: degenerative disk disease of the cervical spine, status post cervical spine surgery in 1994, 2004, and then in 2009.  The first element of service connection has been met in this case.  

Turning to the second element-in-service injury or event-the Board notes that the Veteran has averred on appeal that his initial cervical spine injury occurred in April 1993, when an approximately 90-pound bag hit him in the head as it was thrown from the back of a truck while it was being unloaded.  In his May 2008 hearing, the Veteran claims that this initial injury led to his spinal fusion in 1994.  

The Veteran was not on active duty in April 1993.  The Veteran, however, indicated during his hearing that he was on ACDUTRA during that time.  There is a February 2010 Retirement Points report of record which indicates that the Veteran has retirement points in 1993, though such does not indicate the type or dates of service.  An April 26, 1993 service record reveals that the Veteran was treated for a cervical sprain with pain in his neck radiating down his left shoulder and arm.  In an examination of that problem on the same date, he was diagnosed with left cervical radiculitis.  He was prescribed physical therapy.  There is no line of duty report or determination associated with the claims file pertaining to this April 1993 treatment.  It is not clear from the service records that the injury referred to in April 1993 was from an inservice injury, however, the Veteran has claimed that this occurred during a period of ACDUTRA and for the purposes of this decision, the Board finds the allegation credible.  

Turning to the third-nexus-element, the Veteran has claimed that his current cervical spine disability is related to and began at the time of his April 1993 injury.    

In an August 1994 private neurosurgical consultation with Dr. H.A.D., it was noted that the Veteran "knows of no specific accident or injury preceding his present problem."  He complained of "neck pain, pain in his left shoulder joint, pain in his left shoulder blade, pain between his shoulder blades, pain in his left arm which extends all the way down, numbness in the fingers of his left hand, numbness in his left hand and left arm, tingling in his fingers of his left hand, and tingling in his left hand and left arm."  After x-rays were obtained, Dr. H.A.D. noted that:

His films show quite a bit of degenerative changes at C5/6 and C6/7 on the laterals.  The files do not show anything past C6.  There is some calcification in the ligamentum flavum nuclei.  His thoracic spine films show some degenerative changes.  There is a little scoliosis there, but I do not know how much of this is positional.  He may have a cervical rib that we cannot see.  He needs a cervical MRI scan.  

Private treatment records document in November 1994 that he underwent an anterior cervical discectomy for a herniated nucleus pulpous with spondylosis and extruded disc material.

Three VA medical opinions have been obtained to determine the etiology of the Veteran's cervical spine disability.  In March 2010, the Veteran underwent a VA examination of his cervical spine; the examiner diagnosed the Veteran with degenerative disc disease of the cervical spine status post two cervical fusions.  After examination, the examiner opined as follows:

[T]here is evidence that the Veteran was seen for a cervical strain in 1993 while on active duty and treated with physical therapy.  There is also mention of a low back and left shoulder injury from a fall while deployed to Bosnia in November of 2001.  There were no noted cervical or right shoulder complaints at that time.  A cervical strain is not a risk factor for cause of cervical disc disease.  This examiner is unable to establish a nexus regarding neck complaints and these events.  Therefore, it is this examiner's opinion that it is less likely as not the Veteran's current degenerative disk disease of the cervical spine occurred or was aggravated while on duty.  

A September 2010 VA examiner diagnosed degenerative disk disease of the cervical spine, status post cervical spine surgery in 1994, 2004, and then in 2009.  He opined as follows:

[R]eviewing the records, [the Veteran] was seen by physical therapy for cervical sprain.  In year 2004, as per the history with the neurosurgeon, he stated having pain at that time noted as no injury, but there was also mention of injury while deployed to Bosnia in November of 2000.  The work-up showed more of degenerative disk disease and herniated disk.  As noted in the previous [VA examination], the cervical sprain is less likely as not a risk for cause of cervical disk disease, the cervical sprain is self-limited.  It is less likely as not that the current degenerative disk disease of cervical spine is the result of his April 1993 cervical sprain and it is less likely as not pre-existing cervical spine disorder was aggravated beyond natural progression during a subsequent period of service.  

The September 2010 examiner clarified his above opinion in an October 2011 addendum by checking the box noting that the "claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness."  The examiner provided his rationale as follows:

[U]pon reviewing the Veteran's treatment records it was noted initially he complained of back pain after injury, later noted subjective complaints of neck pain, [with] CAT [and] MRI [scans] reported degenerative changes.  No permanent or measureable changes by MRI at the [Physical Examination Board (PEB)] or after injury.  The medical expertise does not currently exist to predict the progression of degenerative cervical spine condition in individuals.  As such, there is no objective evidence to support worsening beyond natural progression.  

The Board finds that these three VA medical opinions are the most probative evidence of record with regards to both direct service connection as well as whether the Veteran's cervical spine disorder was aggravated during a period of service.  The examiners' opinions are clear that current cervical spine disability is not related to the 1993 injury.  Likewise, those opinions found that the Veteran's subsequent periods of service did not demonstrate a worsening of the Veteran's cervical spine disorder beyond the normal progression of that condition.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's testimony that his the degenerative changes in his cervical spine are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the VA medical opinions more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  The Veteran's claim that chronic cervical spine disability resulted from the 1993 injury is also undermined by the 1994 private medical report that indicates that the Veteran did not know of any specific accident or injury preceding his present problem.  

Accordingly, the Board finds that service connection for cervical spine disorder, to include degenerative disc disease of the cervical spine status post three cervical spinal fusions, is not established. See 38 C.F.R. §§ 3.102, 3.303.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for cervical spine disorder, to include degenerative disc disease of the cervical spine status post three cervical spinal fusions, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


